DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 13 June 2022 have been fully considered but are not persuasive. The new limitations are disclosed by at least the combination of previously cited references as explained in the rejection below.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 29-55 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Burnette et al. (U.S. Patent # 8,527,199) and Min et al. (U.S. Patent Application Publication # 2013/0155222), and further in view of Abramson et al. (U.S. Patent Application Publication # 2015/0168174).

Regarding claims 29, 33, 37, 41, and 45, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (Paragraph 18, etc), the method comprising: 
processing, by a mapping server, crowdsourced navigation information from a plurality of vehicles obtained by sensors coupled to the plurality of vehicles (fig 1, P32, etc), wherein the crowdsourced navigation information describes road lanes of a road segment (P27, etc); 
generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to the autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, that the map includes the landmarks identified proximate to the road segment, that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization, or that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles.
In the same field of endeavor, Burnette discloses collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, and that the map includes the position information of the landmarks identified proximate to the road segment (col 3: 45-52 and 53-59, col 5: 12-22, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Burnette, in order to facilitate vehicle navigation by identifying landmarks to be used for visual guidance by the driver and/or to draw the driver’s attention to the traffic signs (col 3: 45-52, col 5: 12-22, etc).  
In the same field of endeavor, Abramson discloses that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles (P489, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Abramson, in order to obtain a more accurate and/or updated landmark location for the purpose of improved autonomous navigation (P489, etc).
In the same field of endeavor, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization relative to the map (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Min, in order to obtain a more accurate vehicle location or a backup vehicle location for the purpose of improved autonomous navigation (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).  
Because Dorum’s map includes splines corresponding to the lanes in the road segments (fig 2A, P39, etc), Dorum as modified by Min would perform vehicle localization relative to both the map and the splines in the map. Thus Dorum in view of Min teaches that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization relative to the spline.

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Burnette col 3: 60-67, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Burnette col 5: 12-22, etc).

Regarding claim 49, Dorum as modified above further teaches that the position information of the landmark identified proximate to the road segment is associated with a signature of the landmark in the autonomous vehicle map (see Burnett, Abramson, and/or Min: map includes position information of the landmark, which is associated with a signature of the landmark such as a landmark name, identifier, or coordinate, or computer string or code for the landmark name, identifier, or coordinate).

Regarding claim 50, Dorum as modified above further teaches that generating the autonomous vehicle map includes combining different parts of the crowdsourced navigation information, the different parts being associated with different ones of the plurality of vehicles (Abramson P489, etc).

Regarding claim 51, Dorum as modified above further teaches that combining the different parts of the crowdsourced navigation information includes averaging the different parts of the crowdsourced navigation information (Abramson P489, 423, 522, 942, 1039, etc).

Regarding claim 52, Dorum as modified above further teaches that generating the autonomous vehicle map includes matching, using the position information of the landmark, a first curve based on first navigation information associated with a first vehicle and a second curve based on second navigation information associated with a second vehicle (Dorum P61, 63, 66-67, claims 1, 9, 20, etc: modifying, analyzing, or comparing curves based on navigation information from first and second vehicles, which requires matching the curves; and at least Min figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc: map matching based on position information of the landmark).

Regarding claim 53, Dorum as modified above further teaches that the autonomous vehicle map further includes a distance between the landmark identified proximate to the road segment and another landmark, and the autonomous vehicle is configured to use the distance for vehicle localization (Min figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).

Regarding claim 54, Dorum as modified above further teaches that the position information of the landmark includes at least one of: a physical size of the landmark, a distance to a previous landmark, a lateral offset, a height of the landmark, a landmark type code, or a global positioning system (GPS) coordinate (Min P17, 24, 38, 53, 42, 7; and/or Abramson P471, etc: at least GPS coordinate).

Regarding claim 55, Dorum as modified above further teaches that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization along the spline (Min figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).
More specifically, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization along the map (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc). 
Because Dorum’s map includes splines corresponding to the lanes in the road segments (fig 2A, P39, etc), Dorum as modified by Min would perform vehicle localization along both the map and the splines in the map. Thus Dorum in view of Min teaches that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization along the spline.


4.	Claims 29-55 rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (U.S. Patent Application Publication # 2014/0244125) in view of Ferguson et al. (U.S. Patent # 8,949,016) and Min et al. (U.S. Patent Application Publication # 2013/0155222), and further in view of Abramson et al. (U.S. Patent Application Publication # 2015/0168174).

Regarding claims 29, 33, 37, 41, and 45, Dorum discloses a method of processing crowdsourced navigation information for use in autonomous vehicle navigation (P18, etc), the method comprising: 
processing, by a mapping server, crowdsourced navigation information from a plurality of vehicles obtained by sensors coupled to the plurality of vehicles (fig 1, P32, etc), wherein the crowdsourced navigation information describes road lanes of a road segment (P27, etc); 
generating, by the mapping server, an autonomous vehicle map for the road segment, wherein the autonomous vehicle map includes a spline corresponding to a lane in the road segment (fig 2A, P39, etc); and 
distributing, by the mapping server, the autonomous vehicle map to an autonomous vehicle for use in autonomous navigation over the road segment (fig 1, P34, 21, etc).
Dorum fails to disclose collecting data about a landmark identified proximate to the road segment, the landmark comprising a traffic sign, that the map includes the landmarks identified proximate to the road segment, that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization, or that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles.
In the same field of endeavor, Ferguson discloses collecting data about landmarks identified proximate to the road segment, the landmark comprising a traffic sign, and that the map includes the position information of the landmarks identified proximate to the road segment (col 7: 61- col 8:5, col 8: 55-64, col 16: 1-12, claims 1 and 10, etc: object = landmark). 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Ferguson, in order to facilitate vehicle navigation by identifying landmarks to be used for visual guidance by the driver and/or to draw the driver’s attention to the traffic signs (col 7: 61- col 8:5, col 8: 55-64, col 16: 1-12, etc).
In the same field of endeavor, Abramson discloses that the position information of the landmark is based on the crowdsourced navigation information from the plurality of vehicles (P489, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Abramson, in order to obtain a more accurate and/or updated landmark location for the purpose of improved autonomous navigation (P489, etc).
In the same field of endeavor, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization relative to the map (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Dorum to do so, as taught by Min, in order to obtain a more accurate vehicle location or a backup vehicle location for the purpose of improved autonomous navigation (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).  
Because Dorum’s map includes splines corresponding to the lanes in the road segments (fig 2A, P39, etc), Dorum as modified by Min would perform vehicle localization relative to both the map and the splines in the map. Thus Dorum in view of Min teaches that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization relative to the spline.

Regarding claims 30, 34, 38, 42, and 46, Dorum further discloses that the navigation information includes road geometry data (P46, etc).  

Regarding claims 31, 35, 39, 43, and 47, Dorum further discloses that the plurality of vehicles includes autonomous vehicles (P18, etc; Ferguson abstract, etc).  

Regarding claims 32, 36, 40, 44, and 48, Dorum further discloses that the sensor data obtained by the sensors includes road geometry data (P46, etc; Ferguson col 16: 42-50, col 14: 59 – col 15: 6, etc).

Regarding claim 49, Dorum as modified above further teaches that the position information of the landmark identified proximate to the road segment is associated with a signature of the landmark in the autonomous vehicle map (see Burnett, Abramson, and/or Min: map includes position information of the landmark, which is associated with a signature of the landmark such as a landmark name, identifier, or coordinate, or computer string or code for the landmark name, identifier, or coordinate).

Regarding claim 50, Dorum as modified above further teaches that generating the autonomous vehicle map includes combining different parts of the crowdsourced navigation information, the different parts being associated with different ones of the plurality of vehicles (Abramson P489, etc).

Regarding claim 51, Dorum as modified above further teaches that combining the different parts of the crowdsourced navigation information includes averaging the different parts of the crowdsourced navigation information (Abramson P489, 423, 522, 942, 1039, etc).

Regarding claim 52, Dorum as modified above further teaches that generating the autonomous vehicle map includes matching, using the position information of the landmark, a first curve based on first navigation information associated with a first vehicle and a second curve based on second navigation information associated with a second vehicle (Dorum P61, 63, 66-67, claims 1, 9, 20, etc: modifying, analyzing, or comparing curves based on navigation information from first and second vehicles, which requires matching the curves; and at least Min figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc: map matching based on position information of the landmark).

Regarding claim 53, Dorum as modified above further teaches that the autonomous vehicle map further includes a distance between the landmark identified proximate to the road segment and another landmark, and the autonomous vehicle is configured to use the distance for vehicle localization (Min figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).

Regarding claim 54, Dorum as modified above further teaches that the position information of the landmark includes at least one of: a physical size of the landmark, a distance to a previous landmark, a lateral offset, a height of the landmark, a landmark type code, or a global positioning system (GPS) coordinate (Min P17, 24, 38, 53, 42, 7; and/or Abramson P471, etc: at least GPS coordinate).

Regarding claim 55, Dorum as modified above further teaches that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization along the spline (Min figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc).
More specifically, Min discloses that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization along the map (figs 2 and 10, P10, 42, 44, 47-50, claim 1, etc). 
Because Dorum’s map includes splines corresponding to the lanes in the road segments (fig 2A, P39, etc), Dorum as modified by Min would perform vehicle localization along both the map and the splines in the map. Thus Dorum in view of Min teaches that the autonomous vehicle map is configured for an autonomous vehicle to use the position information of the landmark for vehicle localization along the spline.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
July 19, 2022